DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II, claims 12-20, in the reply filed on August 30, 2021 is acknowledged.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 30, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia-Etxarri et al. (Physical Review B, Vol. 87, pg. 235409, 2013).
Considering Claims 12, 16, and 20:  Garcia-Etxarri et al. teaches a system comprising a suspension of silver nanospheres (pg. 4-5) and a source of circularly polarized light at a wavelength of 355 nm (pg. 3).
	The language “for the selective photo-destruction of one chiral enantiomer of a compound” is a statement of intended use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02.
Considering Claims 13-15:  Garcia-Etxarri et al. does not teach the claimed optical frequency resonances and amount or rate of differential absopriton of the circularly polarized light.  However, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.
Considering Claim 17:  Garcia-Etxarri et al. teaches the nanospheres as having a size of 10 nm (pg. 3).

Claims 12-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (Appl. Phys. Lett. 102, 0143103, 2013).
Considering Claims 12, 16, and 20:  Tang et al. teaches a device comprising an array of nanowires (pg. 1) and a source of circularly polarized light (Fig. 2).  The light source contains a monochromator, which would be capable of emitting UV light through adjustment of the mirrors and slits (Fig. 2).
The language “for the selective photo-destruction of one chiral enantiomer of a compound” is a statement of intended use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02.
Considering Claims 13-15:  Garcia-Etxarri et al. does not teach the claimed optical frequency resonances and amount or rate of differential absopriton of the circularly polarized light.  However, Garcia-Etxarri et al. teaches a system comprising the same claimed structural components as the instant claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.
Considering Claim 17:  Tang et al. teaches the nanowires as having a diameter of ~100 nm (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Etxarri et al. (Physical Review B, Vol. 87, pg. 235409, 2013) as applied to claim 12 above.
Considering Claim 19:  Garcia-Etxarri et al. teaches the device of claim 12 as shown above.
	Garcia-Etxarri et al. is silent towards the concentration of the nanoparticles in the suspension.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the concentration of nanoparticles through routine experimentation, and the motivation to do so would have been to control the enhancement of the circular dichromism (Abstract). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (Appl. Phys. Lett. 102, 0143103, 2013) as applied to claim 12 above.
Considering Claim 18:  Tang et al. teaches the device of claim 12 as shown above.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the concentration of nanowires in the array through routine experimentation, and the motivation to do so would have been to control the enhancement of the chiroptical properties (Abstract). 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIAM J HEINCER/Primary Examiner, Art Unit 1767